Citation Nr: 0013673	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for the residuals of a shell fragment wound to muscle group 
XIII of the right posterior thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1944 to April 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
30 percent for the residuals of the shell fragment wound.  
The veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of a shell fragment wound to muscle group 
XIII of the right posterior thigh are manifested by a well 
healed, non-tender scar, complaints of pain, and mild 
limitation of function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the residuals of a shell fragment wound to muscle group 
XIII of the right posterior thigh are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.56, 4.73, Diagnostic 
Code 5313 (1991), 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.56, 4.73, 
Diagnostic Code 5313 (1999).




(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in March 1945 the 
veteran incurred a penetrating shell fragment wound to the 
right posterior thigh that was debrided and sutured after the 
removal of the shell fragment.  In an April 1946 rating 
decision the RO granted service connection for the post-
operative residuals of a penetrating shell fragment wound to 
the right thigh, and rated the disability at 10 percent as a 
scar.

A December 1946 VA examination revealed a five-inch scar on 
the posterior aspect of the right thigh, with some damage to 
the underlying fascia of muscle group XIII, with excellent 
function preserved.  The veteran complained of pain in the 
area of the scar.  In a January 1947 rating decision the RO 
increased the disability rating from 10 to 30 percent for 
moderately severe injury to muscle group XIII.  The 
30 percent rating has been in effect since then, and is a 
protected rating.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

VA treatment records beginning in March 1991 show that the 
veteran received ongoing treatment for degenerative joint and 
disc disease of the cervical and lumbar spine.

A VA examiner in March 1992 reported that the shell fragment 
injury to the right thigh resulted in a well healed, non-
tender scar on the posterolateral aspect of the upper one 
half of the right thigh.  The scar was 15 centimeters in 
length.  The examiner determined that there was no functional 
loss resulting from the injury.  The circumference of the 
right thigh was 48 centimeters, compared to 47 centimeters on 
the left.  The examiner stated that the original injury 
probably resulted in some loss of tissue, but that the amount 
could not be determined.  He was unable to determine whether 
the original injury caused any muscle injury, but stated that 
there was no evidence of any muscle injury at that time.  He 
also stated that there were no significant adhesions or 
damage to tendons, bones, nerves, or joints.  He found good 
strength and no evidence of pain or herniation.

A February 1993 private medical report and March 1993 
magnetic resonance imaging (MRI) report indicate that the 
veteran has significant degenerative arthritis and 
degenerative disc disease of the lumbar and cervical spine, 
lumbosacral spinal stenosis, and peripheral neuropathy 
affecting both feet.

In his April 1993 notice of disagreement the veteran stated 
that for several years he had poor circulation and numbness 
in his right lower extremity that prevented him from walking 
or sitting for an extended period of time.  He reported that 
he had severe arthritis in his back and neck, a knee 
disorder, a blocked artery, and prostate cancer.  He also 
stated that he had had to stop working several months 
previously.

During an October 1993 hearing the veteran provided testimony 
regarding the current symptoms that he attributed to the 
residuals of the shell fragment wound.  He reported having 
swelling, poor circulation, and numbness in his feet and 
legs, pain in the right leg, and pain and stiffness in the 
right hip.  He stated that the distance he could walk was 
limited, and that he had pain in the right knee.  He also 
stated that his physicians thought that the pain in his leg 
was caused by arthritis in his back, but that he did not 
agree.

In a July 1994 report the veteran's private physician stated 
that he treated him for severe degenerative arthritis 
involving the low back, neck, and carpo-metacarpal joints of 
both hands.  He also stated that the veteran suffers from 
lumbar radiculopathy, spinal stenosis, carotid stenosis, and 
mild diabetes mellitus, all of which resulted in moderately 
severe disability.

In conjunction with a February 1996 VA examination the 
veteran complained of pain and stiffness in the right hip and 
muscle spasms in the right thigh.  Examination showed a 
depressed scar on the posterior right thigh that was 
6.5 inches long, with some loss of tissue.  The examiner 
provided a diagnosis of a gunshot wound to muscle group XIII 
of the right posterior thigh with some pain, muscle spasm, 
and loss of motion.

During a March 1997 VA examination the veteran complained of 
pain along the adductor muscle on the right, but no pain in 
relationship to the thigh scar.  He also complained of 
numbness and a sensation of cold in his feet, and pain in 
both lower extremities with walking.  On examination he was 
able to move all joints through the normal range of motion, 
although he moved slowly.  He did not express any pain with 
movement.

On examination of the right thigh the examiner found a 
residual, faded, non-hypertrophied scar that was 
12 centimeters in length and four centimeters in width at its 
widest point.  The scar was non-tender, although there was 
some underlying soft tissue defect.  There was no evidence of 
atrophy in the thigh muscles.  The dorsalis pedis pulse was 
slightly diminished on the right, and deep tendon reflexes 
were hypoactive bilaterally.  The range of motion of both 
hips was normal for the veteran's age, with some tenderness 
in the adductor muscles and the right groin.  He had non-
anatomical dysesthesia in both feet.  An X-ray study showed 
no abnormalities in the right hip, femur, or sacroiliac 
joint.

The examiner stated that the veteran demonstrated the 
diseases of aging, and that his lower extremity pain was 
related to the degenerative changes in his lumbar spine and 
possible spinal stenosis.  He also found evidence of 
peripheral vascular disease, and stated that neither the 
degenerative changes of the lumbar spine or the peripheral 
vascular disease was related to the shell fragment wound.  He 
stated that the scar resulting from the shell fragment wound 
was indicative of significant soft tissue injury, although 
the injury could not be objectively demonstrated.  The 
examiner provided the opinion that the affect of pain on the 
veteran's functioning was mild, and that he had mild 
limitation of function resulting from the shell fragment 
wound.

II.  Laws and Regulations

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of VA and private treatment records, the 
reports of VA examinations in March 1992, February 1996, and 
March 1997, and the veteran's testimony.  Although the 
veteran has not undergone a VA examination since March 1997, 
there is no indication that the severity of his service-
connected disability has increased since then.  VAOPGCPREC 
11-95.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. Part 4).  If a change in the rating 
criteria occurs during the pendency of the veteran's appeal, 
he is entitled to the application of the rating criteria more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran was provided the revised regulations in 
a September 1999 supplemental statement of the case, and the 
RO applied the revised regulations in determining that an 
increased rating was not warranted.  The Board finds, 
therefore, that it can consider the original and revised 
rating criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).  The Board has 
considered both the old and the new criteria.  See Fischer v. 
West, 11 Vet. App. 121 (1998).

According to the original rating criteria, the principal 
symptoms of disability from muscle injuries are weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  In evaluating disabilities residual to healed 
wounds involving muscle groups due to gunshot wounds, the 
following criteria are to be considered:  

Disability is considered to be slight if the 
disability results from a simple wound without 
debridement, infection, or effects of laceration, 
shown by relatively brief treatment in service, 
healing with good functional results, without 
consistent complaints of weakness, undue fatigue-
pain, and uncertainty or incoordination of 
movement, and objective evidence of a minimum scar, 
slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus, and no significant 
impairment of function.  

Disability is considered to be moderate if it 
results from a through and through or deeply 
penetrating wound with no explosive effect of the 
missile and no residuals of debridement or 
prolonged infection, as shown by hospitalization in 
service for treatment of the wound, evidence of 
consistent complaints of fatigue or fatigue-pain 
after moderate use, and objective evidence of small 
entrance and (if present) exit scars indicative of 
a short track through the muscle, signs of moderate 
loss of deep fascia or muscle substance or 
impairment of muscle tonus, and definite weakness 
or fatigue in comparative tests.  

Disability is considered to be moderately severe if 
it results from a through and through or deeply 
penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, or 
intermuscular cicatrization, as shown by 
hospitalization in service for a prolonged period, 
consistent complaints of weakness, undue fatigue-
pain, and uncertainty or incoordination of 
movement, with consideration given to 
unemployability due to inability to keep up with 
work requirements.  Objective evidence of a 
moderately severe disability includes relatively 
large entrance and (if present) exit scars showing 
a track of the missile through important muscle 
groups, indication on palpation of moderate loss of 
deep fascia, muscle substance, or resistance 
compared to the sound side, and marked or 
moderately severe loss of strength and endurance in 
comparison to the sound side.  

Disability is considered to be severe if it results 
from a through and through or deep penetrating 
wound caused by a high velocity missile, or a large 
or multiple low velocity missile, or the explosive 
effect of a high velocity missile, or a shattering 
bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Evidence 
of a severe disability is shown by an aggravated 
form of history and complaint as specified for a 
moderately severe disability, with objective 
evidence of extensive ragged, depressed, and 
adherent scars of the skin indicative of wide 
damage to muscle groups in the track of the 
missile, possible X-ray evidence of minute multiple 
scattered foreign bodies indicating the spread of 
intermuscular trauma and the explosive effect of 
the missile, moderate or extensive loss of deep 
fascia or muscle substance, soft or flabby muscles 
in the wound area, positive evidence of severe 
impairment of function as shown by tests of 
strength, endurance, or coordination when compared 
with the sound side, diminished excitability to 
faradic current as shown by electrical tests, 
adaptive contraction of opposing muscle groups, 
adhesion of scar tissue to one of the long bones, 
or atrophy of muscle groups not included in the 
track of the missile.  

38 C.F.R. § 4.56 (1991).

Pursuant to the revised regulations, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe:

Disability is considered to be slight if the 
disability results from a simple wound without 
debridement, infection, shown by service medical 
records to be a superficial wound requiring brief 
treatment and return to duty and healing with good 
functional results, without any of the cardinal 
signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of 
a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle 
tissue.

Muscle disability is considered to be moderate if 
it was caused by a through and through or deep 
penetrating wound of short track from a single 
bullet or a small shell or shrapnel fragment, 
without the explosive effect of a high velocity 
missile, with the residuals of debridement or 
prolonged infection.  Evidence of moderate 
disability consists of consistent complaints of one 
or more of the cardinal signs and symptoms of 
muscle disability as shown above, particularly 
lowered threshold of fatigue after average use, 
which affects the particular functions controlled 
by the injured muscles.  The objective signs of 
moderate disability include small or linear 
entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue, 
some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the 
sound side.

Muscle disability is considered to be moderately 
severe if it results from a through and through or 
deep penetrating wound by a small high velocity 
missile or large low-velocity missile, with 
evidence of debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring.  Evidence of a moderately severe muscle 
injury includes service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of 
muscle disability as shown above and, if present, 
evidence of inability to keep up with work 
requirements.  The objective evidence of a 
moderately severe muscle disability includes 
entrance and (if present) exit scars that indicate 
a track of the missile through one or more muscle 
groups, the loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
the sound side, and impairment of strength and 
endurance in comparison to the sound side.

Muscle disability is severe if it was caused by a 
through and through or deep penetrating wound due 
to a high-velocity missile or large or multiple low 
velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  
The evidence of severe muscle disability includes 
service department or other evidence showing 
hospitalization for a prolonged period for 
treatment of the wound, consistent complaints of 
the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown 
for moderately severe muscle injuries, and, if 
present, evidence of the inability to keep up with 
work requirements.  

The objective findings of severe disability include 
ragged, depressed, and adherent scars indicating 
wide damage to the muscle groups in the missile's 
track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle 
swelling and hardening abnormally in contraction, 
and severe impairment of strength, endurance, or 
coordinated movements in comparison to the sound 
side.  Evidence of severe muscle disability also 
includes X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and the explosive effect of the missile, 
adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle, diminished muscle excitability 
to pulsed electrical current in electrodiagnostic 
tests, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, 
atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire 
muscle following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).

According to the original and revised rating criteria, 
Diagnostic Code 5313 for muscle group XIII provides a 
40 percent disability rating if the disability is severe, a 
30 percent rating if moderately severe, a 10 percent rating 
if moderate, and a noncompensable rating if slight.  
38 C.F.R. § 4.73 (1991) and (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Analysis

The evidence shows that the in-service injury resulted in a 
penetrating shell fragment wound to the right posterior thigh 
that was debrided and sutured after the removal of the shell 
fragment.  Subsequent examination showed that the injury 
resulted in some loss of the underlying tissue, but no damage 
to tendons, nerves, bones, or joints.

According to the original and revised rating criteria, a 
disability rating in excess of 30 percent for the residuals 
of an injury to muscle group XIII requires evidence showing 
that the resulting disability is severe.  The current 
residuals of the shell fragment wound are manifested by a 
well-healed, non-tender scar and complaints of pain that are 
productive of no more than mild disability.  There is no 
evidence of loss of power, weakness, lowered threshold of 
fatigue, impairment of coordination, or uncertainty of 
movement in the right lower extremity that is due to the 
service-connected shell fragment wound.  The Board finds, 
therefore, that the schedular criteria for a disability 
rating in excess of 30 percent are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The VA examiners 
found that the functional limitations imposed by the 
residuals of the shell fragment wounds were no more than 
mild.  The Board finds, therefore, that the functional 
limitations resulting from the shell fragment wound are 
appropriately compensated by the 30 percent rating that has 
been assigned, which is indicative of moderately severe 
disability.

The veteran's representative contends that in accordance with 
the decision of the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) in Esteban 
v. Brown, 6 Vet. App. 259 (1994), a separate compensable 
disability rating is warranted for the wound scar.  
Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The evidence does not show that the wound scar is poorly 
nourished with any ulceration, tender and painful on 
objective demonstration, or that the scar itself, rather than 
the underlying muscle injury, results in any functional 
limitation.  The Board finds, therefore, that entitlement to 
a separate compensable disability rating for the wound scar 
is not shown.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for the residuals of a shell fragment wound to muscle group 
XIII of the right posterior thigh.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected injury to muscle group XIII has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the injury to muscle group XIII, as opposed to the non-
service connected degenerative joint and disc disease of the 
lumbar and cervical spine, has caused marked interference 
with employment.  Although the veteran claims to be unable to 
maintain employment due to his service-connected disability, 
the examiner in March 1997 stated that the veteran's 
disability resulted primarily from the low back disorder, not 
the service-connected muscle injury.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical in evaluating the service-connected 
disability.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for the residuals of a shell fragment wound to 
muscle group XIII of the right posterior thigh is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

